Case 0:18-cv-63004-LSS Document 1 Entered on FLSD Docket 12/07/2018 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                    IN ADMIRALTY
                                       CASE NO:

    ST LIBERTY, LLC,

           Plaintiff,

    vs.

    M/Y TURMOIL, a 2009 HAMPTON 72
    Flybridge Motor Yacht, Official No. 1262701,
     her engines, apparel, tackle, boats, appurtenances,
     etc., in rem, MYI INTERNATIONAL, LLC.
    in personam, LAZARO “RALPH” NAVARRO, in personam

          Defendants.
    ________________________________________/

      VERIFIED COMPLAINT IN ADMRIALTY TO FORECLOSE PREFERRED
                           SHIP MORTGAGE

           COMES NOW, Plaintiff ST LIBERTY, LLC (“LIBERTY”), and sues Defendant

    M/Y TURMOIL, a 2009 HAMPTON 72 Flybridge Motor Yacht, Official No. 1262701, in

    rem, and Defendants MYI INTERNATIONAL, LLC (“MYI”), and LAZARO “RALPH”

    NAVARRO (“NAVARRO”), in personam, and would state as follows:

                          PARTIES, JURISDICTION AND VENUE

           1.      This case involves the foreclosure of a statutory mortgage encumbering the

    M/Y TURMOIL, a 2009 HAMPTON 72 Flybridge Motor Yacht, Official No. 1262701.

           2.      This is an admiralty cause of action brought under the jurisdiction of this

    Court pursuant to Rule 9(h) of the Federal Rules of Civil Procedure.

           3.      Jurisdiction is founded on 46 U.S.C. Section 31325.




                                                1
Case 0:18-cv-63004-LSS Document 1 Entered on FLSD Docket 12/07/2018 Page 2 of 9




           4.      Plaintiff LIBERTY is a limited liability company formed under the laws of

    the State of Florida.

           5.      Defendant MYI is the owner of the M/Y TURMOIL, and is a Florida

    Limited Liability Company, with a principal business address of 2550 S. Bayshore Drive,

    Suite 102, Miami, FL 33133.

           6.      Defendant NAVARRO is a guarantor and the managing member of MYI,

    and is believed to reside at 6301 Sunset Drive, First Floor, South Miami, FL 33143.

           7.      The Vessel, M/Y TURMOIL is currently located within the Southern

    District of Florida having been repossessed by National Liquidators on September 19,

    2018. The Vessel is currently located at Lauderdale Marine Center, 2029 SW 20th Street,

    Fort Lauderdale, FL 33315.

                                  GENERAL ALLEGATIONS

           8.      On September 7, 2017, Defendants MYI and NAVARRO became indebted

    to LIBERTY in the principal sum of $505,000.00 pursuant to a Note, Disclosure and

    Security Agreement (“Note”). A copy of the Note with Addendum is attached hereto as

    Exhibit A.

           9.      The Note included scheduled interest in the amount of $93,874.14 and was

    due to be paid in eleven installment payments of $9,469.07, and one final balloon payment

    of $489,714.37 on or before September 7, 2018. See Exhibit A.

           10.     In order to secure payment of said indebtedness and interest thereon,

    Defendant MYI also executed and delivered to LIBERTY a First Preferred Ship Mortgage

    (“Mortgage”) dated September 7, 2017 encumbering the M/Y TURMOIL, a 2009

    HAMPTON 72 Flybridge Motor Yacht, Official No. 1262701. A copy of the Ship




                                                2
Case 0:18-cv-63004-LSS Document 1 Entered on FLSD Docket 12/07/2018 Page 3 of 9




    Mortgage is attached hereto as Exhibit B.

           11.     The Mortgage was duly and validly recorded with the United States Coast

    Guard Vessel Documentation Center on February 2, 2018 at 11:27:00 A.M. at Batch

    Number 50418500, Document ID 2.

           12.     MYI also entered into a Cross-Default and Cross-Collateral Agreement

    with LIBERTY, pledging a 2008 Azimut, Official Number 1251965 as cross collateral. A

    copy of the Cross-Default & Cross-Collateral Authorization is attached hereto as Exhibit

    C. Unbeknownst to Plaintiff at the time, MYI and its principal, NAVARRO, fraudulently

    represented that they had authority to pledge the 2008 Azimut as collateral, when in fact,

    MYI did not own the Vessel.

           13.     Defendants are in default as a result of having failed to pay the balloon

    payment owing on September 7, 2018 and also as a result of fraudulently representing

    ownership of the 2008 Azimut.

           14.     As a result of the default, the Note and Mortgage provide that Plaintiff may

    demand full payment of the indebtedness secured, and also may proceed with obtaining a

    judgment and foreclose upon the Vessel. See Exhibit B, ¶20 & 21. See also, Exhibit A.

           15.     As of December 7, 2018, Defendants owe the principal amount of

    $505,000.00, and interest in the amount of $41,864.10, for a total of $546,864.10, plus per

    diem interest thereafter in the amount of $345.75, exclusive of costs and attorney’s fees.

           16.     LIBERTY is obligated to pay its attorneys’ a reasonable fee for their

    services and is entitled to attorney’s fees in accordance with the Note and Mortgage. See

    Exhibit “A,”, P. 4 of 8 “Collection of Expenses and Attorney’s Fees,”; Exhibit B,” ¶19.

           17.     LIBERTY has incurred and will continue to incur certain Vessel care,




                                                 3
Case 0:18-cv-63004-LSS Document 1 Entered on FLSD Docket 12/07/2018 Page 4 of 9




    preservation, and associated costs for which the Defendants are liable, with interest

    thereon.


           18.     Actual notice of this Complaint will be given to the custodian, caretaker or

    master of the Vessel, and to any person, firm, or corporation with a recorded notice of claim

    of an undischarged lien upon the Vessel in accordance with 46 U.S.C. § 31325.

                 COUNT I: FORECLOSURE OF SHIP MORTGAGE IN REM

           19.     Plaintiff re-alleges and re-avers the allegations contained in Paragraphs 1 –

    18 above.

           20.     Plaintiff, LIBERTY holds a valid and subsisting Ship Mortgage on the M/Y

    TURMOIL.

           21.     Defendants are in default under the terms of the Note and Mortgage

    referenced above where Defendants failed to make the final balloon payment due on or

    before September 7, 2018 and where Defendants fraudulently misrepresented they had the

    authority to pledge the 2008 Azimut as collateral.

           22.     As of December 7, 2018, Defendants owe the principal amount of

    $505,000.00, and interest in the amount of $41,864.10, for a total of $546,864.10, plus per

    diem interest thereafter in the amount of $345.75, exclusive of costs and attorney’s fees.

           23.     Plaintiff is entitled to foreclose its statutory ship mortgage against the

    Vessel, and to recover all sums due and owing, including its reasonable attorney’s fees,

    costs and expenses.

                              COUNT II: CLAIM AGAINST MYI

           24.     Plaintiff re-alleges and re-avers the allegations contained in Paragraphs 1 –

    18 above.



                                                 4
Case 0:18-cv-63004-LSS Document 1 Entered on FLSD Docket 12/07/2018 Page 5 of 9




           25.     Defendant MYI is in default under the terms of the Note and Mortgage

    referenced above where MYI failed to make the final balloon payment due on or before

    September 7, 2018 and where Defendant fraudulently misrepresented it had the authority

    to pledge the 2008 Azimut as collateral.

           26.     As of December 7, 2018, Defendants owe the principal amount of

    $505,000.00, and interest in the amount of $41,864.10, for a total of $546,864.10, plus per

    diem interest thereafter in the amount of $345.75, exclusive of costs and attorney’s fees.

           27.     Plaintiff is entitled to a judgment for damages against MYI in the amounts

    referenced above, including its reasonable attorney’s fees, costs and expenses.

                             COUNT III: CLAIM AGAINST NAVARRO


           28.     Plaintiff re-alleges and re-avers the allegations contained in Paragraphs 1 –

    18 above.

           29.     Defendant NAVARRO is in default under the terms of the Note and

    Mortgage referenced above where NAVARRO failed to make the final balloon payment

    due on or before September 7, 2018 and where Defendant fraudulently misrepresented he

    had the authority to pledge the 2008 Azimut as collateral.

           30.     As of December 7, 2018, Defendants owe the principal amount of

    $505,000.00, and interest in the amount of $41,864.10, for a total of $546,864.10, plus per

    diem interest thereafter in the amount of $345.75, exclusive of costs and attorney’s fees.

           31.     Plaintiff is entitled to a judgment for damages against NAVARRO in the

    amounts referenced above, including its reasonable attorney’s fees, costs and expenses.

                       COUNT IV- FRAUD AGAINST MYI and NAVARRO

       32. This is a claim for fraud which is within this Court’s supplemental jurisdiction



                                                 5
Case 0:18-cv-63004-LSS Document 1 Entered on FLSD Docket 12/07/2018 Page 6 of 9




           pursuant to 28 U.S.C. § 1967.

       33. Plaintiff re-alleges and re-avers the allegations contained in Paragraphs 1- 15

           above.

       34. At the time of entering into the Note and Ship Mortgage referenced above, MYI

           entered into a Cross-Default and Cross-Collateral Agreement with LIBERTY,

           pledging a 2008 Azimut, Official Number 1251965 as cross collateral.

       35. At the time, NAVARRO and MYI knew that they did not own and therefore did

           not have the authority to cross-collateralize the 2008 Azimut as further security for

           the loan at issue in the instant case.

       36. NAVARRO and MYI misrepresented the authority to cross collateralize the 2008

           Azimut with the intent to induce Plaintiff into entering into the Note and Mortgage

           with the stated terms.

       37. Plaintiff relied upon NAVARRO and MYI’s misrepresentation to its detriment.

           Had Plaintiff known that NAVARRO and MYI had no authority to pledge the 2008

           Azimut as collateral, the loan would not have been made with the same terms. For

           example, there would be a higher interest rate and higher payments.

       38. As a result of NAVARRO and MYI’s fraud, Plaintiff has suffered damages in an

           amount to be proven at trial, including but not limited to entitlement to the default

           rate of interest from the inception of the loan.

                    WHEREFORE, the premises considered, Plaintiff, LIBERTY, prays as
    follows:

           1.       That all persons claiming any interest in said Vessel may be cited to appear

    and answer the matters aforesaid that that said Vessel may be condemned and sold to pay

    the demands aforesaid, with interest, costs and reasonable attorney’s fees, and to pay any



                                                    6
Case 0:18-cv-63004-LSS Document 1 Entered on FLSD Docket 12/07/2018 Page 7 of 9




    other amounts to be paid to plaintiff, and that plaintiff have such other and further relief as

    in law and justice it may be entitled to receive;

            2.      That the Mortgage on said Vessel be declared to be a valid and subsisting

    lien against said Vessel, superior to the interest, liens or claims of any and all persons, firms

    or corporations whatsoever, except such persons, firms or corporations as have preferred

    maritime liens over said Vessel;

            3.      That Defendants be found in default of the payment of the sums found to be

    due and payable to plaintiff under the Note and Mortgage;

            4.      That all persons, firms and corporations claiming any interest in said vessel

    are forever barred and foreclosed of all right or equity of redemption or claim of, in, or to

    said mortgaged vessel;

            5.      That this Court shall direct the manner in which actual notice of the

    commencement of this suit shall be given by Plaintiff to the master, ranking officer or

    caretaker of said vessel, and to any persons, firms or corporations having interest therein;

            6.      That judgment be entered for Plaintiff, LIBERTY, against the Defendants,

    jointly and severally, for the debt evidenced by the Note and Mortgage in the principal

    amount of $505,000.00, and interest in the amount of $41,864.10, for a total of $546,864.10

    (as of December 7, 2018), plus per diem interest thereafter in the amount of $345.75, plus

    costs, post judgment interest, expenses and attorney’s fees.

            7.      That judgment be entered for Plaintiff LIBERTY against the Defendants for

    fraud in an amount to be proved at trial.

            8.      That the Vessel be condemned and sold to pay the demands aforesaid,

    together with all interest, costs, expenses and attorney’s fees;




                                                   7
Case 0:18-cv-63004-LSS Document 1 Entered on FLSD Docket 12/07/2018 Page 8 of 9




              9.    That Plaintiff, LIBERTY, be authorized to credit bid all or part of its

    judgment against the Vessel at any Court ordered sale of the Vessel in lieu of cash;

              10.   That the proceeds of the sale of the subject Vessel be disbursed and applied

    to pay the fees, costs, and expenses of this action and the amounts due Plaintiff, LIBERTY,

    herein;

              11.   That Plaintiff, LIBERTY, receive reasonable attorneys’ fees, costs and

    expenses incurred in prosecuting this action, according to proof; and

              12.   That Plaintiff, LIBERTY, be awarded any other and further relief as this

    Court may deem just and proper.


    Dated: December 7, 2018                              Respectfully submitted,

                                                  By: s/ Adam B. Cooke _____________
                                                     Robert D. McIntosh (FBN: 115490)
                                                     rdm@gunthermcintosh.com
                                                     Adam B. Cooke (FBN: 0634182)
                                                     acooke@gunthermcintosh.com
                                                     GUNTHER McINTOSH, PLLC
                                                     888 S.E. 3rd Avenue, Suite 201
                                                     Fort Lauderdale, Florida 33316-1159
                                                     Phone: (954) 660-9888
                                                     Fax: (954) 760-9531
                                                    Attorneys for Plaintiff




                                                 8
Case 0:18-cv-63004-LSS Document 1 Entered on FLSD Docket 12/07/2018 Page 9 of 9




    STATE OF FLORIDA)
                                 )SS
    COUNTY OF BROWARD                    )
                                             VERIFICATION
           This ____ day of December, 2018, G. Robert Toney, Managing Member of ST
    LIBERTY, LLC being duly sworn, deposes and states that:

           1.     I am currently the managing member of ST LIBERTY, LLC.

           2.     I am familiar with the allegations contained within this Verified Complaint
    based on my personal knowledge and my review of the business records of ST LIBERTY,
    LLC.

           3.     I have read the foregoing Verified Complaint and that the allegations
    contained in the Verified Complaint are true and correct to the best of my knowledge.



                                 ____ ________________________________
                                 G. Robert Toney, Managing Member
                                 ST LIBERTY, LLC
           This foregoing instrument was acknowledged before me this ______ day
    December, 2018     by_____________________________________, who is personally
    known to me and who did take an oath that the allegations contained in this Verified
    Complaint are true and correct to the best of his knowledge, and that he is authorized to
    sign the instant verification on behalf of ST LIBERTY, LLC.

                                         ______________________________
                                         Notary Public, State of Florida
                                         My Commission Expires:




                                                9
